 

Exhibit 10.29

 

[tv487989_ex10-29img1.jpg] Contract of Trust loans

 

Fenghui No. 1 single trust fund

 

Contract of trust loans

 

NO: 【NT 16-020-013-002】

 

National Trust Ltd;

 

【】Month【 2016 】Year

 

 

 

 

Contract of Trust loans

 

Contract of trust loans

 

Lender (Party A): National Trust Ltd

 

Address: No. 1, No. 18 in Anwai Binhe West Road, Dongcheng District, Beijing
city



Zip code: 100011 

Legal representative: Xiaoyang Yang



Fax: 010-84268000 

Tel: 010-84268088

 

The borrower (Party B): Wuhan Kingold Jewelry Co., Ltd.



Address: No. 15, Huangpu Science and Technology Park, Jiang an District, Wuhan
City 

Zip code: 430023



Legal representative: Zhihong Jia  

Fax: 027-65694977



Tel: 027-65694977

 

Herein:

 

IParty A according to the establishment of the National Trust - Fenghui No. 1
single trust fund (hereinafter referred to as "the trust or the trust scheme")
in the trust documents agreed, in accordance with the wishes of the trustee of
the trust, entrust by the trust funds to the lender's name Trust loans to Party
B (hereinafter referred to as "trust loan" or "loan").

 

 - 1 - 

 

 

Contract of Trust loans

 

IITerms that do not make a specific interpretation under this contract shall
perform in accordance with the definition and meaning of the trust contract (No.
NT 16-020-013-001) in accordance with the trust.

 

IIIIn accordance with the relevant laws and regulations, the two parties
conclused this contract through consultation to comply with the implementation
together.

 

Article 1 The contents of the loan

 

1.1Amount of Loan

 

The contract under the loan amount is not more than RMB [500,000,000.00],
Capital: RMB [Five hundred million]yuan as a whole. Agreed by the two parties,
the contract under the loan funding for lenders to manage the trust under the
trust fund.

 

1.2Terms of Loan

 

(1) The term of the loan under this contract is the following ①:

 

①The term of the loan is [12] months, from the date, month year to date month
year. The loan period from the date of payment, unless the agreement in
accordance with the agreement, the Party B shall not make the repayment in
advance;

 

②The loan period is [] amonth, the surrender period of loans to the date of
payment of the first phase of the loan which is reach to [] month is the
corresponding days; the first phase of the loan payment is the corresponding
date for each period of the maturity date of the loan;

 

③Loan period for the surrender of the loan period is corresponding with the date
of final issue of the loan which is full [] months, and the last issue of the
loan is full [] months with the corresponding date for the loan maturity date;

 

 - 2 - 

 

 

Contract of Trust loans

 

④Loan installment payment, each installment of the loan for a period of []
months, since the loans to the loans granted full [] months corresponding, and
the period of the loans issued full [] months corresponding, expiry date for the
loan;

 

(2) he principle of the loan shall not be extended under the contract. If the
lender and borrower through consultation is loan extension conditions agreed,
agree to roll over loans should be separately signed the contract in a
supplemental agreement to be agreed by the parties, the extended deadline for a
year.

 

(3) loan, Party B shall fill in borrowing IOU, the specific amount of the loan,
is zoned shall date and the date of repayment to borrowing IOU recorded content.

 

1.3Interest rate of loan

 

The calculation of interest under this contract shall be subject to the
provisions of article third of this contract.

 

1.4Purpose of loan

 

1.4.1 The purpose of the loan under this contract is the following (2):

 

(1) all trust loans under the contract are used in the construction of the
project;

 

(2) to provide liquidity loans to Party B.

 

1.4.2 Without the written consent of the lender, the borrower shall not
arbitrarily change the use of the loans, including but not limited to, Party B
shall be under the contract of loan funds for fixed assets or equity investment
and national policy restrictions, and shall not use the loans for shares and
Futures

 

Investment, such as financial derivatives, and shall not be used for the
production and operation of the state to prohibit the use of the field.

 

 - 3 - 

 

 

Contract of Trust loans

 

Article 2 Release of loan

 

2.1 in addition to Party A in written form agreed to give up all or part of the
conditions of the provisions of this article, when and only when the following
terms of loan, continue to meet and the client issued "loan notice, Party A
shall not be obligated to Party B Loan:

 

2.1.1 Party B has made the relevant laws and regulations and the articles of
association of the company to obtain the right to agree with the effective
resolution of this loan;

 

1.1.2 this contract has been signed and entered into force, and Party B has not
been in breach of this contract;

 

2.1.3 this trust has entered into force;

 

2.1.4 Party B to provide Party A irrevocable "borrowing IOU";

 

2.1.5 Party B has submitted to Party A all the information requested by Party A,
and the information is as follows:

 

(1) Party B shall submit a copy of the business license of the enterprise legal
person (a copy) with the official seal of the company;

 

(2) Party B shall submit to Party A the current and effective regulations
(copies) of Party B with the official seal;

 

(3) Party B shall submit to Party A the legal representative ID card (photocopy)
with the official seal;

 

(4) Party B shall submit the annual financial audit report and the financial
statements (copies) within the last three months of the year by the party A;

 

 - 4 - 

 

 

Contract of Trust loans

 

(5) Party B shall submit to Party A the right to approve the loan, the effective
resolution or document of this loan;

 

(6) the relevant materials required by the other Party A to provide loans;

 

2.1.6 Borrower [Wuhan kingod Co., Ltd. on its loans to the trust provides
pledge, mortgage security matters issued by the internal corporation has the
right to the examination and approval authority pledge collateral matters of
legitimate and effective resolution, and signed by Party A. the NT support word
16-020-013-003 the pledge contract "and NT support word 16-020-013-004" mortgage
contract "has been in force and completed the mortgage registration;

 

2.1.7 Assurance in Wuhan show only Jewelry Co., Ltd., Jia Zhihong (ID number:
420102196111133118)] has been on its loans to the trust provides joint and
several liability assurance of security matters and signed with the Party of the
first part of the NT support word 16-020-013-005 "guarantee contract" and NT
support word 16-020-013-006 "guarantee contract" has been in force;

 

2.1.8 Client to obtain the insurance policy in accordance with the requirements;

 

2.1.9 The borrower will pledge deposit to the client specified by the client and
safe, the insurance company to complete the pledge to keep.

 

2.1.10 The commitments made by Party B in the eleventh items of this contract
are true and valid;

 

2.1.11 Party B has opened the RMB loan account for the trust loan in Article 2.5
of this contract;

 

2.1.12 Party B agrees to subscribe to the trust industry security fund in
accordance with the requirements of Party A, and the trust agreement signed by
Party A has entered into force;

 

 - 5 - 

 

 

Contract of Trust loans

 

2.1.13 Does not appear any modification or issue of laws and regulations,
regulatory authorities put forward new regulatory requirements and other
reasons, Party A can not issue a loan under this contract or to achieve the
purpose of the contract。

 

2.2 Loans under this contract shall be issued by Party A in accordance with the
following first 1) :

 

1) Party A should be in after the establishment of the provisions of paragraph
2.1 of all lending conditions [5] a working days will be capital loans divided
into two assigned to Party B for receiving loan trust loan account (hereinafter
referred to as the "loan account, see Section 2.5), first loan payment of RMB
[Twenty million] yuan (RMB 20000000.

 

2) arty A shall in all the loan conditions prescribed in paragraph 2.1 of this
article established and continue to meet the established state, and Party B has
initial interest on the loan in full payment to the trust property accounts, and
to the party to provide the loan period can not be revoked of the borrowing IOU
"[5] a working days will be the second phase of the loan funds RMB [Four hundred
and eighty million] yuan whole (RMB 480000000) included the Party B loan
account.

 

2.3 If the paragraph 2.2 choice 1) issued by the way loan payment date: for loan
funds actually included in the account of Party B's loans, and principle of loan
funds actually included in the recorded on the Party B loan account, and
borrowing IOU's designated section, should be the same day, such as
inconsistent, loans issued on borrowing IOU recorded in the designated section
on the subject. Loan from the date of this contract is the date of payment of
the loan.

 

 - 6 - 

 

 

Contract of Trust loans

 

Such as this paragraph 2.2 select the 2) issued, the loan payment date: under
this contract the trust loan payment date for the loan funds actually included
in the borrower's loan account, and in principle the loan funds actually
assigned to the Party B loan account, and the corresponding borrow IOU recorded
the loans designated section, should be for the same day, such as inconsistent,
the period of the loans issued to borrowing IOU records of the loan period
designated section on the date of. The date of issuance of loans for each period
of the trust and loan.

 

2.4 A loan by loan account shall be transferred to Party B, Party A is deemed to
have loan, Party B has promised to borrow.

 

2.5 Under this contract, Party B receives the loan account information of trust
loans as follows:

 

Opening Bank: branch of the China Construction Bank, road 4 branch of Lake

 

Account Name: Wuhan Kingold jewelry Limited by Share Ltd

 

Account No: 42050110242500000003

 

2.6 Party B shall, in accordance with the agreement or by Party A written
approval of the consent of the use of paragraph (or application) drawing, unless
the lender agreed in writing, the borrower may not advance, postpone or cancel
the withdrawal. During the loan period, without the written consent of Party A,
Party B shall not cancel the loan account.

 

Article 3 Interest of loan

 

3.1 Party B shall, in accordance with the agreement or by Party A written
approval of the consent of the use of paragraph (or application) drawing, unless
the lender agreed in writing, the borrower may not advance, postpone or cancel
the withdrawal. During the loan period, without the written consent of Party A,
Party B shall not cancel the loan account:

 

 - 7 - 

 

 

Contract of Trust loans

 

(1) Loan interest by the party since the day of interest paid once every 6
months from the date of, interest settlement date for interest, each over six
months of the date and the corresponding loan maturity, interest, interest
settlement date, if the above term interest payment date is not a business day,
postponed to the next working day. Loan maturity should be cleared with the
amount and interest of the loan。

 

Each interest calculation way: each interest payment date payable interest =
sigma (daily loan duration of the principal amount x [/]%/360. "Sigma" during
the calculation for node on a daily interest (inclusive) to the interest
settlement date (not included), at the end of a calculation period for adjacent
a bear interest (including) loans to maturity, (not included).

 

(2) Corresponding to its specific respectively under the terms of the contract
the trust loan interest, loan interest, [] working days to pay the loan
principal amount [] as a percent of the loans of the first interest, the
downpayment loan interest payment amount = []; the period of the loan, interest
rates by Party B in accordance with every three months / months / 12 months) to
pay the loan interest, respectively, for the period of loan interest as of the
date of each full (3 months / months / 12 months), and the loan maturity,
interest on interest settlement date, the maturity of the loan when Lee with the
clear, if the above term interest payment date for non working days, will be
postponed to the next working day.

 

Corresponding to its specific respectively under the terms of the contract the
trust loan interest, loan interest, [] working days to pay the loan principal
amount [] as a percent of the loans of the first interest, the downpayment loan
interest payment amount = []; the period of the loan, interest rates by Party B
in accordance with every three months / months / 12 months) to pay the loan
interest, respectively, for the period of loan interest as of the date of each
full (3 months / months / 12 months), and the loan maturity, interest on
interest settlement date, the maturity of the loan when Lee with the clear, if
the above term interest payment date for non working days, will be postponed to
the next working day.

 

 - 8 - 

 

 

Contract of Trust loans

 

(3) Loan interest by Party B in accordance with the quarter payment, the
interest, the last month of each quarter [], (that is, [] days and months []
days and months [] days and months []), and the maturity of the loan,, interest,
interest settlement date, where the interest from the date of the first
naturally quarter at the end of the month [] days for the first bear interest,
if the above term interest payment date is not a business day, will be postponed
to next work;

 

Each interest payment date payable interest = (daily loan duration of the
principal amount x []%/360. "Sigma" during the calculation for node on a daily
interest (inclusive) to the interest settlement date (not included), one of the
first calculation period for daily interest (inclusive) to adjacent the first
node daily interest (not included); at the end of a calculation period for
adjacent a bear interest (including) loans to maturity (not included) or loans
repaid after the day (not included), sigma.

 

(4) Natural specific interest as the date of the period of the loans interest
from [/] a working days to pay the loan principal amount of [/]% of the loan
period of the first, the loan period of the first interest payment amount = [];
the rest of the loan loan interest by Party B according to the natural quarterly
payments, interest settlement date for each calendar quarter at the end of the
month [/], (i.e. March [] on June [] on September [] on December [], and the
term loan maturities, interest on interest settlement date, interest, where the
first quarter at the end of the month [], for the remaining loan interest of the
first node information, and if the above term interest payment date for non
working days, will be postponed to the next working day;

 

 - 9 - 

 

 

Contract of Trust loans

 

Or a first (including interest, "the existence of the downpayment loan interest
beyond the calculation of interest on the way: each period for each loan
interest, interest payable = sigma (the day loans loan principal amount x
[]%/360 the loan sigma calculation period for the loans on a node to the node
information day (not including) the first calculation period for the period of
loan interest, (including) to the adjacent node information day (not included).
At the end of a calculation period for the neighboring node information day
(inclusive) to the period of the loan maturity date (not including) the loan
repaid completed (not included)。

 

(5) Under this contract, the loan interest divided two ways of collecting:

 

A. The first loan interest rate and payment time:

 

The borrower shall to the loan payment date [3] a working days, a one-time
payment of RMB [205 million yuan, as an integral part of the initial interest.
The borrower hereby confirmed that the initial loan interest is not to the
borrower's actual borrowing period limit, the lenders charge upfront loan
interest, non refundable borrower nor for any reason on the initial loan
interest to the lender of any claim.

 

B. Remaining loan interest and payment time:

 

The remaining loan interest calculated in accordance with the interest rate of a
year 8%/2, RMB [2000] million yuan, in the initial loan interest paid, full 6
months corresponding to the date of payment, if the payment date is not a
business day, will be postponed to next work.

 

Recovery under this contract trust loan interest, Party A has the right to 3
working days to Party B to send the interest receivable in advance notice, Party
B guarantees at the appointed time according to the notice of the interest
receivable, record the amount of unconditional to party a pay interest and / or
principal.

 

3.2 After Party A's receipt of Party B to pay the interest payments, such as
Party A Party B's written request to provide the collection documents ", the
Party of the first part only according to its internal regulations issued by
Party B to the stamped with the interest income from a special financial stamp"
receipts ", as the Party of the first part has received B to pay interest on
interest income certificate.

 

 - 10 - 

 

 

Contract of Trust loans

 

Article 4 Loan principal repayment

 

4.1 Except otherwise stipulated in this contract, Party B as any other contract
party to Party B the repayment of funds sources of any agreement, the agreement
was not affected and against Party B to perform this contract under the terms of
payment of principal and interest obligations.

 

4.2 Party B shall repay all the principal of the loan before the maturity date
of the loan. Party B shall repay the principal of the loan in accordance with
the following (1):

 

(1) Lump sum, Party B shall repay all the principal of the loan on the maturity
date of the loan.

 

(2) On the day of the month of the date of the full moon, Party B shall pay back
the principal of the loan. Party B shall repay all outstanding principal
balances on the maturity date of the loan.

 

(3) Each loan from the date of each full [] months of the corresponding date, B
direction of the first party to repay the loan principal [million], while the
interest of the. Party B shall repay all the principal balance on the maturity
date of the loan.

 

(4) Each loan from the date of each full [] months of the corresponding date, B
direction of the first party to repay the loan principal [], while the interest
of the. Party B shall repay the principal balance of the loan at maturity on the
maturity date of each period of the loan.

 

4.3 Party B shall pay to Party A the loan principal, interest, and such as
breach of this contract shall be paid to party a penalty interest and compound
interest, default damages and compensatory damages, the contract of all
payments, should be merged in the following account designated by Party A:

 

 - 11 - 

 

 

Contract of Trust loans

 

Bank: Industrial and Commercial Bank of China Beijing branch of the Golden Tree
Street

 

Account Name: National Trust Ltd

 

Account NO: 0200 2914 1920 0049 921

 

4.4 Party B in accordance with the contract agreed in advance of the repayment,
must advance [15] a written application to Party A, the party a written consent
before the repayment, the contract otherwise agreed.

 

Article 5 Guarantee measures

 

5.1 The guarantee for the loan under this contract is:

 

Borrower [Wuhan kingod Co., Ltd.] under this contract trust loans provide
pledge, mortgage and security matters and party a signed number for NT support
word 16-020-013-003, the pledge contract "and numbered for NT support word
16-020-013-004," mortgage contract ", specific to the number of NT support word
no. 16-020-013-003" pledge contract "and numbered for NT support word no.
16-020-013-004 the mortgage contract of" Agreement shall prevail;

 

Assurance in Wuhan show only Jewelry Co., Ltd., Jia Zhihong (ID number:
420102196111133118 under this contract trust loans provide joint guarantee and
ensures that matters to party a signed number for NT support word
16-020-013-005, the "guarantee contract" and number for NT support,
16-020-013-006 word of "guarantee contract", specific to the "guarantee
contract" Agreement shall prevail.

 

5.2 Party B has the obligation to promote the mortgage, the pledge and the
guarantor and Party A on the specific guarantee of the contract signed the
relevant guarantee contract, the specific security matters related to the
contract agreement shall prevail.

 

 - 12 - 

 

 

Contract of Trust loans

 

5.3 Party A shall have the right to request Party B or its designated third
party to provide a separate guarantee when the value of the guarantee is reduced
or destroyed or lost.

 

5.4 If the contract of two or more than two kinds of guarantee, Party A has the
right to choose any of them a or several guarantee to achieve security interests
and chosen by Party A a a or several guarantee does not affect and the exclusion
of other security contract shall enjoy any rights. Unless Party A written
representation, Party of any of its guarantee rights fails to do so, part of the
exercise and / or delay in exercising shall not constitute the rights and gave
up, also do not affect, stop and prevent Party A the right to continue to
exercise or the exercise of any other right.

 

Article 6 Repayment order

 

6.1 If the amount of money paid by Party B is less than the total amount paid in
accordance with the terms of this contract, the payment shall in accordance with
the following order:

 

6.1.1 Payment of expenses, damages and liquidated damages payable in accordance
with the provisions of the contract or in accordance with the provisions of this
contract;

 

6.1.2 Pay the penalty, interest;

 

6.1.3 Interest payable;

 

6.1.4 Payment of principal.

 

6.2 The amount of money paid by Party B is not enough to pay off all the money
in the same order, and shall be paid in accordance with the proportion of the
occurrence of the relevant payment.

 

 - 13 - 

 

 

Contract of Trust loans

 

Article 7 Maturity of the loan

 

7.1 Party B shall, in accordance with the contract, put forward the application
for repayment ahead of schedule, and Party B may advance some or all of the
repayment after Party A's written consent, except as otherwise provided in this
contract.。

 

7.2 Party B shall, in accordance with the contract, put forward the application
for repayment ahead of schedule, and Party B may advance some or all of the
repayment after Party A's written consent, except as otherwise provided in this
contract;

 

7.2.1 Party B fails to draw money in accordance with the contract, or fails to
use the loan fund in accordance with the provisions of article 1.4 of this
contract;

 

7.2.2 Party B fails to comply with the commitments, or the loan application
materials and procedures provided by the false ingredients;

 

7.2.3 Party B is forced or voluntarily closed down;

 

7.2.4 Party B shall be considered by Party A to affect the major operating
errors or changes in the financial position of the loan security;

 

7.2.5 Party B shall be subject to administrative sanctions and judicial
sanctions against major illegal business operations;

 

7.2.6 If Party B has the right to affect the ability to pay for the transfer,
without prior notice to Party A or although the notice but without Party A's
written consent;

 

7.2.7 Party B shall have the circumstances of separation, merger, liquidation,
reorganization, revocation, bankruptcy, dissolution, etc. that may affect the
safety of the loan.;

 

7.2.8 Party B fails to repay any principal or interest on time in accordance
with the contract;

 

7.2.9 Party B misappropriation of loans;

 

 - 14 - 

 

 

Contract of Trust loans

 

7.2.10 Party B breaches the contract with Party A or other third party for other
loan, loan and credit;

 

7.2.11 Party B in the bank account of the occurrence of the seizure, freezing,
withholding funds and other legal enforcement measures or enforcement measures,
the party that has affected the repayment capacity of Party B;

 

7.2.12 Party B is being sued by other creditors for major debt disputes (Zhong
Cai) or by the court (Zhong Cai institution) to make the seizure, freezing,
seizure of property or by the court to enforce the ruling;

 

7.2.13 Party B fails to subscribe to the trust industry security fund;

 

7.2.14 Party B violates other provisions of this contract.;

 

7.2.15 Other cases where Party B is considered to affect the safety of loan.

 

7.3 Not the prior written consent of Party A, Party B in advance to return debt
contract under the loan in full or in part, Party A has the right to request
Party B to deadline for repayment of the principal contract all loan principal
and interest.

 

7.4 If 7.1 prepayment conditions occur, the interest rate of the loan in advance
shall be calculated according to the actual number of surviving days of the
loan, and the interest paid by Party A shall not be refunded.

 

and 7.3 paragraph, loan interest according to the contract interest rate and
interest during the calculation to the agreed loan maturity. At the same time,
Party B shall also be to Party A to pay the contract agreed by the principal,
penalty interest and compound interest, default payment, compensation etc.

 

7.5       Party B shall not cancel the agreement: Party A shall have the right
to require Party B to pay off all the debts in advance according to the
requirements of the client. Party A hereby announces that the loan is due in
advance, and Party B shall, in accordance with the requirements of Party A, pay
off all the debts under this contract.

 

 - 15 - 

 

 

Contract of Trust loans

 

Article 8 Information disclosure

 

8.1 Party B shall, in accordance with the following requirements, disclose the
relevant information to Party A in a timely manner:

 

8.1.1 During the trust loans under this contract, Party B shall annually in [/],
[/] months ago [/] to submit a quarter financial report within five working days
every year. [/] month and caring] recently submitted in the first half of the
full set of financial report every year. [/] month and caring] recently
submitted will gauge accountants audit the fiscal year of the full set of
financial statements (including balance sheet, income statement, cash flow
statement and audit report);

 

8.1.2 such as change of enterprise name, domicile, registered capital, business
scope, company type, amendments to the articles of association of the company,
the three Fang Zengzi and equity structure changes, or in the aspects of
financial, business occurred significant changes, should advance [10] working
days prior written notice to Party A, and after the completion of the change of
will relevant information of Party A for the record. Party B legal
representative or responsible person in charge of a significant change, should
be in the event of changes [10] written notice within a working day;

 

8.1.3 Party A shall have the right to request Party B to provide the important
and dynamic information of the use of loan funds at any time, and Party B shall
provide timely.

 

 - 16 - 

 

 

Contract of Trust loans

 

Article 9 Supervision of the use of loan

 

9.1 The Party A shall have the right to inspect the use of the trust loan funds
under this contract after the trust loan fund is paid. Party B shall according
to Party A's requirements to the submitted a written report on the
implementation of trust loan funds and the corresponding funds to use
certificate, including but not limited to, contracts, invoices, etc.; Party A
has the right to the use of on-site inspection loan, Party B shall actively
cooperate with, and in accordance with the requirements of Party A, provide
relevant information.

 

9.2 The contents of Party A shall include but not limited to:

 

9.2.1 Whether the use of loans to change, whether for land consolidation,
whether the inflow of securities trading, futures trading, venture capital and
other laws and regulations and financial regulations prohibit the inflow of the
field;

 

9.2.2 Party B operating conditions and performance is good, there is no major
accident, whether it involves a major litigation seriously affect the repayment
capacity;

 

9.2.3 Other circumstances that Party A considers to be checked.

 

9.3 If Party A in process inspection found that Party B is not according to the
contract agreed by the uses use to borrow funds, have the right to take,
including but not limited to announce in advance loan maturity, impose a
punitive interest and require Party B to the deadline to be correction measures,
and require Party B to assume the liability for breach of contract.

 

Article 10 Lender / Party A's statement and guarantee

 

10.1 The lender is a trust company established in accordance with the law;

 

10.2 The loan person shall have completed the internal authorization procedure
required by this contract, and signed this contract is the effective authorized
representative of the lender, and this contract shall be effective as to the
lender;

 

 - 17 - 

 

 

Contract of Trust loans

 

10.3 The lender is in accordance with the provisions of the trust contract to
trust funds to issue loans under this contract.

 

Article 11 Statement and guarantee of the borrower / Party B

 

11.1 Party B is enterprise legal person which register establishment and exist
in administrative department for Industry and commerce in accordance with the
law, which hold a valid business license, has the ability to remain in good
operating condition, the right to operate the business related to the use of the
loans under and the contract, and has the right to sign and the performance the
contract ;

 

11.2 Party B has completed all authorization procedures for the signing of the
contract required. Party B has got the approval and authorization of the
transaction issued by the authority for examination and approval. Party B's
effective authorized representative sign this contract and once the contract
signed which has a legal binding to Party B ;

 

11.3 Party B shall ensure that all the documents provided by Party B are true,
accurate, legal and effective, and the copies of the documents presented are in
conformity with the original;

 

11.4 The financial statements provided by Party A in accordance with the
existing laws and regulations as well as the generally accepted accounting
standards, the true and accurate reflection of the financial position of Party B
during the reporting period;

 

11.5 Party B signs or performs the obligations under the contract does not
violate any other agreement, administrative regulations or the company articles
of association, there will not exist any legal and business interests conflict
with the other agreement, administrative regulations or the company's articles
of incorporation’

 

 - 18 - 

 

 

Contract of Trust loans

 

11.6 Party B shall not conceal any of the circumstances, including, but not
limited to, any of which it has occurred or is occurring and may affect its
performance:

 

(1) major violation of discipline, violation of law or claims that implicate in
its principal leaders;

 

(2) major event of default under other contract terms;

 

(3) obligation incurred, or the debt, or the guarantee provided by the third
party;

 

(4) major litigation and arbitration cases pending;

 

(5) other circumstances which may seriously affect its financial position and
solvency;

 

11.7 Party B agreed to a direction of the people's Bank of China and the credit
administration department approved the establishment of credit database or the
relevant units, check with the Department of Party B's credit status, and agrees
that Party A to provide information to the people's Bank of China and the credit
administration department approved the establishment of credit database. Party B
agrees that Party A may reasonably use and disclose Party B's information for
business needs;

 

11.8 The above statement and pledge are effective before that all debt
obligations under this contract are completed.

 

Article 12 The rights and obligations of Party A

 

12.1 The right to require Party B to provide all the information related to the
loan;

 

12.2 Party A shall comply with the contract, the terms of the agreement, the
amount and the interest rate to the borrower trust loans (except for the reasons
for the borrower delays);

 

 - 19 - 

 

 

Contract of Trust loans

 

12.3 Party A have the right to request Party B to repay loans on schedule and in
full;

 

12.4 The right to understand the production and operation of Party B, financial
activities and operations and repayment plans;

 

12.5 Party A has the right supervise the borrower use the loan according to the
contract agreed purpose, right personally on the borrower's funds use, business
development and corporate management, supervision, inspection, require the
borrower to make a note of related matter, require the borrower to correct the
use of funds in the presence of breach of contract, the borrower escape Lender
oversight, arrears of the principal and interest of loans or other breach of
contract, the right to take the necessary legal, economic and administrative
means to safeguard their legitimate rights and interests.

 

12.6 Party A has the right to request Party B to return the loan or stop payment
of loans outstanding in accordance with the provisions of this contract, ;

 

12.7 When the Party B occur with major transfer of property rights, the
institutional change, transfer of debt of creditor's rights and other factors
that may affect the security of the loan behavior, Party A has the right to
request Party B immediately settle the contract under the principal and interest
of the loan and other related expenses, or transfer the debts implement under
the names that Party A agrees to accept , or provide new security measures that
Party A agrees to accept.

 

12.8 if the borrower fails to pay the contract trust loan or other related
payments, have the right to exercise the right of guarantee;

 

12.9 people have the right to entrust the contract claims instructions will be
funded by the loan at any time to transfer to the third party;

 

12.10 the obligations, finance, production and operation of Party B shall be
kept confidential, except in accordance with the laws, administrative
regulations, rules or the state's right to require the disclosure of the
institution;

 

 - 20 - 

 

 

Contract of Trust loans

 

12.11 the client confront pledge during the custody period, pledge the dynamic
pledge rate of 75% or less, if the investment period, pledge value fell by 5%,
Party A has the right to request Party B immediately to cover short positions or
to repay part of the loan to meet the pledge rate of 75% of the dynamic. If
Party B fails to cover positions within the prescribed period or repay the loan,
Party A has the right to terminate the contract in advance, the disposal of
collateral.

 

12.12 Party B should pledge to be insured, insurance clauses by both parties
jointly negotiated, in the two months prior to the expiration of the insurance,
Party B shall pledge to renewal, if Party B fails to timely renewal as a breach
of contract, Party A has the right to early termination of the contract and
require Party B to repay the principal and interest.

 

12.13 Perform obligations and other rights according to the laws and regulations
as stipulated in this contract.

 

Article 13 The rights and obligations of Party B

 

13.1 Have the right to extract and use all loans in accordance with the
contract;

 

13.2 Party B shall faithfully provide the documents and information provided by
Party B shall cooperate with Party A for loan investigation, examination and
inspection, as well as the management of loan funds and post loan management;

 

13.3 Party B shall accept Party A's supervision and inspection of the use of
loan funds and the production and operation and financial activities;

 

13.4 The borrower shall use the loan funds under the contract , shall not in any
way misuse, misappropriation; the borrower is committed to the application of
funds in accordance with laws and regulations and national industrial
development policy guidance in the field, do not use to state expressly
prohibited and the recent national macro-control policies to strictly control
field, capital method is not in violation of the provisions of other laws,
regulations and policies of the state, and truthfully provide loan funds
instructions for use and payment vouchers;

 

 - 21 - 

 

 

Contract of Trust loans

 

13.5 The principal and interest of the loan shall be repaid on schedule and in
full in accordance with the contract;

 

13.6 Party A transfer all or part of the contract to the third party, shall
obtain the prior written consent of Party A;

 

13.7 The borrower's transfer or disposal of its operating assets in other ways
related to the total assets listed in its recent financial statements, and more
than 30 of the total assets listed in the financial statements shall be prior
written consent by the lender;

 

13.8 The borrower as relates to the change of ownership and / or institutional
changes (including but not limited to merger, division, reorganization, equity
transfer, capital reduction), the borrower shall at least 15 working days will
be related to changes in the plan submitted to the lender's written consent, but
in case of borrowers Limited to the listed company to fulfill the obligation of
information disclosure, except, the changes in the program shall not damage the
lender of the legitimate rights and interests of the contract under the;

 

13.9 The borrower, such as the transfer, pledge, set off or otherwise disposed
of its third party held a major creditor's rights (the amount of the creditor's
rights of [1000] million yuan, including the number), prior written consent of
the lender;

 

13.10 The borrower shall not sign any agreement or document that damages the
interests of the lender or any of the interests of the lender;

 

13.11 The borrower shall cooperate with the lender, according to the contract of
loan funds use, loan business development, the company's major business are
understand, check and the obligation to provide relevant information to the
lender.

 

13.12 The borrower should cooperate with the lender to the borrower's credit
rating, credit investigation, and in accordance with the requirements of the
lender to provide the relevant information;

 

13.13 The borrower to provide guarantees, such as the amount of the guarantee
will be more than 50 of the net assets listed in its recent annual financial
statements, should be prior written consent of the lender;

 

 - 22 - 

 

 

Contract of Trust loans

 

13.14 Ensure that the person's ability to guarantee the decline, enough to
affect the safety of the loan, the borrower should promptly notify the lender,
and the lender required within the deadline to make up the guarantee;

 

13.15 Reduce the value of collateral, enough to affect the safety of the loan,
the borrower should promptly notify the lender, and in accordance with the
requirements of the lender to take the necessary measures;

 

13.16 In fiscal year net profit after tax to zero or negative, or after tax
profit is not enough to make up for the previous accounting year of the
cumulative loss or pre tax profit for the borrower pays off in accounting for
the annual internal settlement of principal, interest and fees or a pre tax
profit is not sufficient to pay off a principal, interest and other charges, the
borrower is not in any form to the shareholders dividends, dividend;

 

13.17 In the validity period of the contract, the borrower in the event of
discontinued, closed, cancellation of registration, revocation of the business
license, the legal representative or the main person in charge of the to engage
in illegal activities, involving the major litigation activities, production and
operation of the serious difficulties, the deteriorating financial situation
should immediately notify the lender, according to lenders to implement the
requirements of the contract under the debt settlement and guarantee;

 

13.18 Perform the laws and regulations and other rights and obligations as
stipulated in this contract.

 

Article 14 Charges Clause

 

14.1 Party B shall bear the expenses for reasonable expenses under this
contract, including but not limited to the expenses for notarization,
authentication, evaluation, registration, etc..

 

 - 23 - 

 

 

Contract of Trust loans

 

14.2 Party B failed to repay the loan principal and interest and lead to Party A
for collection of the loan principal and interest expenses, including but not
limited to the announcement, serve, appraisal fees, attorney fees, litigation
costs, poor travelling expenses, assessment fees, auction fees, property
preservation fee, compulsory execution fees, realize the creditor's rights fees,
shall be borne by Party B.

 

Article 15 Default event and default liability of the Lenders

 

15.1 The lender has no justifiable reason for breach of this contract, the
borrower has the right to require the lender to correct the deadline; if
borrower to make a loss, the borrower shall have the right to claim damages for
the lender.

 

15.2 As a result of the trust is not set up or should be regulated by the
requirements of the lender and the lender can not be issued to the borrower, the
lender does not assume liability for breach of contract.

 

Article 16 Default event and default liability of the borrower

 

16.1 Default event and default liability of the borrower

 

(1) Borrow provides a true, complete and effective financial statement,
production and operation status and other relevant information not in accordance
with the requirements of the lender;

 

(2) The loan is not used in accordance with the prescribed purpose;

 

(3) Fails to repay the principal and interest of loans;

 

(4) Refuse or obstruct the lender to implement supervision and inspection of the
use of the loan;

 

(5) Transfer of assets to escape the debt;

 

 - 24 - 

 

 

Contract of Trust loans

 

(6) The borrower’s operating and financial conditions deteriorates, likely to
endanger the safety of loan, or involved in or is going to be involved in a
major lawsuit or arbitration procedure and other legal dispute, have been or may
affect or impair the lender in the rights under the contract.

 

(7) Any other debt that has been held to affect or may affect the performance of
the obligations of the Lender under this contract;

 

(8) During the validity period of the contract, the implementation of
contracting, leasing, mergers, acquisitions, joint ventures, division, joint
venture, joint-stock transformation and change or conversion mode of operation
management mechanism, have been or may affect or impair the lender in the rights
under the contract.

 

(9) In violation of the borrower's statement and guarantee;

 

(10) The collateral endanger the contract creditor's rights security when
appears one of the following circumstances: (I) collateral value decreased
significantly; (II) collateral is seized, lien, auction, supervision of the
executive authorities, or ownership dispute; (III) the mortgagor violates
matters of mortgage contract either agreed or representations and warranties of
any false, errors, omissions, and (IV) endanger the lender guarantees the
realization of the rights of other circumstances;

 

(11) Guarantee (in whole or part) does not come into existence, not effective,
invalid, revoked, rescinded, the guarantor defaults or expressly or by their
actions that will not perform the obligation of warranty, or the value of the
security reduction, and other situations, endangering the creditor's right
security under this contract ;

 

(12) The borrower’s guarantee for the pledge, dynamic pledge rate higher than
75%, and the borrower fails to cover short positions or repayment of loans;

 

(13) For security of the pledge, the borrower fails to insure according to the
lenders’ requirement or renew the insurance before two months’ expire ;

 

(14) Other circumstances in which the lender considers sufficient to affect the
realization of the creditor's rights;

 

 - 25 - 

 

 

Contract of Trust loans

 

(15) The borrower did not subscribe to the trust fund in accordance with the
requirements of the lender;

 

(16) Other contractual obligations in breach of this contract.

 

16.2 The borrower does not issue “Borrowing certificate” to lender as promised
and does not submit other documents to apply for a loan as required by the
lender, then the contract would be terminated in advance , the borrower shall
pay RMB 50,000 as compensation to the lender.

 

16.3 The lender has the right to exercise one or more of the following events in
the case of a breach of the above 16.1:

 

(1) Stop lending, announce the loan in whole or in part due immediately, require
the borrower to immediately repay the debt contract principal of all loans and
calculated interest rate and term of the loan interest according to the
contract;

 

(2) In the case of a breach of contract 16.1 other than the (2) and (3) of the
borrower, the lender shall have the right to charge the borrower a default
payment with 0.1 % of the principal amount of the loan;

 

(3) The borrower fails to repay the loan in full trust contract under the
principal or interest (including all or part of loan principal and interest
payable announced by the lender that ahead of maturity), the lender shall have
the right to require the borrower to pay within a set time and then the unpaid
loan principal since the late date according to the overdue penalty the interest
rate ( rise up to 50% according to the actual loan interest rates, which is
overdue loans overdue impose a punitive interest rate = actual loan fund rate X
150%) received daily penalty, until the trust loan repaid on time; when the
accrued interest contract in accordance with the loan interest rates rise up 50%
by the recovery of profits since the late date interest payable, until paid in
full.

 

 - 26 - 

 

 

Contract of Trust loans

 

(4) The borrower misappropriation and diversion of the contract under the loan,
the lender shall have the right in advance to recover the full trust loans, and
has the right to self misappropriation and diversion of the day was
misappropriated loan trust principal by impose a punitive interest rate
(according to the actual loan annual interest rate broke surface 100%, that is,
misappropriation of impose a punitive interest rate = misappropriation of loan
fund start lending in real interest rate x 200%) daily impose a punitive
interest, until the trust loan principal and interest in full settlement date.

 

If the borrower is diverted to the misappropriation of loan under this contract
and fails to return the principal and interest of loans should be in accordance
with higher penalty rates impose a punitive interest, can not impose.

 

(5) Requiring the borrower to make corrections within a time limit.

 

(6) Enforcement of security rights.

 

6.4 Because of the borrower's breach of contract and filed a lawsuit /
application for arbitration, the loan for the litigation / arbitration payment
litigation / arbitration fees, hire lawyers and other legal costs should be
borne by the borrower.

 

6.5 If the lender is not sufficient to make up for the loss of the lender
(including direct and indirect losses), the lender shall have the right to claim
compensation for the loss;

 

Article 17 The division of tolerance and clause

 

17.1 within the validity period of the contract, lenders to borrowers any
default given any tolerance, grace or delay the exercise, not the rights under
the contract, are without prejudice, affect or restrict the lender, in
accordance with the provisions of this contract and the provisions of relevant
laws to enjoy all the benefits, regarded as the lender of any default by the
license, shall not be regarded as the lender any default to take legal action to
give up, also should not be regarded as a lender to under this contract rights,
rights and interests of give up, nor does it affect the borrower in the contract
should bear any obligation.

 

 - 27 - 

 

 

Contract of Trust loans

 

17.2 the rights, interests and remedies provided for in this Agreement are
cumulative and may be exercised at the same time, and may be exercised
separately, without the exclusion of any other rights, interests and remedies
provided by law.

 

17.3 if any provision of this contract is null and void and does not affect the
validity of any other provision of this contract.

 

Article 18 Secrets

 

18.1 Both parties assume the obligation of confidentiality on matters related to
this contract and the contract , without the written consent of the other party,
any party shall this contract any related matters in addition to the contract
related when disclosure parties other than the others, but because of the
following situations of disclosure except:

 

1) The disclosure obligations of the lender to the client and the beneficiary,
in fulfillment of the information disclosure obligations specified in the legal
regulations or trust documents;

 

2) In the normal course of business commissioned audit, lawyers and other staff
to the disclosure, but the premise is the staff must be on the aforementioned
work informed with the contract related information undertakes the obligation to
keep confidential.

 

3) The information and documents can be obtained from the public access or
disclosure of the information is required by laws and regulations;

 

4) To the court or in accordance with the requirements of any pre litigation
disclosure procedures or similar procedures, or in accordance with the legal
procedures adopted by the disclosure relating to the contract;

 

5) The lender's disclosure to the financial regulatory authorities in accordance
with the requirements of the financial;

 

6) Disclose to the transferee or the potential transferee as a result of the
lender's disposal of the loan.

 

 - 28 - 

 

 

Contract of Trust loans

 

18.2 The provisions of this article shall remain in effect after the termination
of this contract.

 

Article 19 Changes, termination and termination of the contract

 

19.1 Except as otherwise provided in this contract, any party may unilaterally
modify or terminate this contract after the effect of this contract.
Modifications or changes to the contract must be agreed upon by the lender and
the borrower and a written agreement shall be reached.

 

19.2 The borrower hereby agree that the lender has the right to the contract
under all or part of the transfer of rights to the third person, no need to ask
the borrower's consent, but the lender shall timely notify the borrower of the
above transfer matters; not the written consent of the lender, the borrower
shall not the contract under the obligations transferred to the third party.

 

19.3 In case of national laws, regulations, rules or policy changes, resulting
in all or part of the terms of the contract no longer meets the requirements of
national laws, regulations, rules or policies, both the lender and the borrower
shall consult promptly as soon as possible to amend the relevant provisions.

 

19.4 The two parties shall notify each other in time and take effective measures
to prevent the loss of the expansion as a result of force majeure. Suffer from
force majeure party should provide about the document of the events of force
majeure occurrence and impact of the event of force majeure to each other after
the incident 15workdays , the details and the relevant government departments
issued. The two sides should promptly consult the solution.

 

19.5 Trust is not established, the lender has the right to terminate this
contract and does not have to bear the liability for breach of contract. Such as
for borrowers do not provide timely relevant loan before the review, the
guarantor not timely processing of related security procedures and other reasons
resulting in trust is not established, the lender has the right to require the
borrower and guarantor bear the resulting liability for damages.

 

 - 29 - 

 

 

Contract of Trust loans

 

Article 20 Notice

 

20.1 Notification and delivery

 

20.1.1 Any party sends a notice or other correspondence (hereinafter referred to
as the "correspondence") to another should be in accordance with the contract
records on the other side of the contact, by personal delivery, courier,
registered letter or fax issued, and entry into force in the following
conditions:

 

(1) Delivered by personal, the delivery date is deemed to be served;

 

(2) Send by express delivery or registered letter, the date of receipt is deemed
to be served;

 

(3) If the recipient did not sign or reject,third working days from the the date
of sending document held by notification party or the date recorded in the
domestic registered mail as served.

 

(4) Issued by fax,deemed as sender receive the fax confirmation from recipient.

 

(5) When using the above methods at the same time , according to the fastest to
reach each other.

 

20.1.2 The two parties confirm the contact details as follows:

 

Party A: National Trust Ltd



Contact: Zhang Lei 

Address:Yeard 1, Anwai Binhe West Road No. 18, Dongcheng District,Beijing City,
Zip code: 100011



Tel: 029-86265402 

Fax: 029-86265402

 

 - 30 - 

 

 

Contract of Trust loans

 

Party B: Wuhan Kingold jewelry Limited by Share Ltd



Contact: Huang Yi 

Address: No. 15, Economic Development Area, Jiangan District, Wuhan



Zip code: 430023 

Tel: 027-65694977



Fax: 027-65694977

 

20.1.3 If the contacts (including contact person or contact information) of this
contract changes,the change party shall notify the other party in writing within
5 days after the change. Before the receipt of the notice of the change party’s
information,the other party shall deem the documents and notice issued by the
contact information before change.

 

Article 21 Applicable of law and dispute resolution

 

21.1 The conclusion, effectiveness, performance, interpretation, amendment and
termination of this contract shall apply to Applicable of Law of People's
Republic of China (for the purposes of the contract, not including the laws and
regulations of the Hong Kong Special Administrative Region, the Macao Special
Administrative Region and Taiwan region).

 

21.2 If dispute occurs in the performance of this contract, the two parties
shall conduct consultation or mediation; if the negotiation or mediation fails,
the court shall file a lawsuit to the people's court that has jurisdiction over
the contract.

 

21.3 During the litigious process, the parties shall continue to perform the
obligations of other parts in addition to matters where the parties in dispute.

 

 - 31 - 

 

 

Contract of Trust loans

 

Article 22 Effective conditions and conditions of the loan contract

 

22.1 This contract is valid after the legal representatives or authorized
representatives from both sides sign and stamp the contract.;

 

22.2 This contract shall fail when satisfy the following conditions:

 

22.2.1 Party B pay off all the Mortgage Payment and other expenses under the
contract;

 

22.2.2 In accordance with the conditions of this contract, according to the
instructions of the principal, Party A decide to terminate the contract;

 

Article 23 Other matters stipulated by Party A and Party B

 

23.1 According to "Trust industry security fund management approach" of China
Banking Regulatory Commission and related regulatory policies, Party B shall
entrust Party A to subscribe trust industry security fund. Party B should sign
“Trust industry security fund subscription agreement” according to the
requirements of Party A and the industry commissioned subscription agreement
"and subscribe trust industry security fund in time accordance with the
contract, the amount should be 1% of the loan fund from Party A to Party B.

 

23.2 Issues unmentioned in the contract, the lenders and the borrowers negotiate
to deal, or shall perform in accordance with the provisions of relevant laws and
regulations of the state. The two parties may reach a written supplementary
agreement in writing by the laws and administrative rules and regulations, which
shall have the same legal effect as this contract.

 

23.3 This agreement is in 8 duplicates. Part A and Part B each have two copies.
Remaining used for the relevant procedures, each of which has the same legal
effect.

 

 - 32 - 

 

 

Contract of Trust loans

 

Special note: All the terms and conditions of this contract have been fully
negotiated. Text in print statements of the contract and the handwritten text
representation have equal effect. The borrower shall ensure that prior to the
signing of this contract have to has fully paid attention to the terms of the
waiver or limitation of liability and terms and conditions agreed upon by the
borrower under this contract before signing this contract. Both parties have no
objection to understand all the terms and conditions of this contract.

 

(No body)

 

(This is signature page with number "NT 16-020-013-002" of the "contract of
trust loans", no body)

 

Party A:  Wuhan Kingold jewelry   Party B: National Trust Ltd       Limited by
Share Ltd           Legal representative:   Legal representative:      
Authorized representative   Authorized representative       (signature or seal):
  (signature or seal):       Signing date:           Place of signing: [Chaoyang
District, Beijing]    

 

 - 33 - 

